826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Milt SCHULMAN, Plaintiff-Appellant,v.Judge Frank D. CELEBREZZE, Chief Justice of the SupremeCourt of Ohio; Angelo J. Gagliardo, DisciplinaryCounsel of the Supreme Court of Ohio,Defendants-Appellees.
No. 86-3838
United States Court of Appeals, Sixth Circuit.
August 25, 1987.

Before LIVELY, Chief Judge and MILBURN and RYAN, Circuit Judges.
PER CURIAM.


1
The plaintiff appeals an order of the district court dismissing his action brought pursuant to 42 U.S.C. Sec. 1983 in which he sought damages from the Chief Justice of the Supreme Court of Ohio and its Disciplinary Counsel for wrongfully depriving him of the right to engage in the practice of law in the State of Ohio.  The record shows that the plaintiff filed an affidavit in the Supreme Court of Ohio dated November 12, 1985 in which he surrendered his certificate of admission to the practice of law.  In an order dated January 2, 1986, signed by the then Chief Justice of the Supreme Court of Ohio, that court canceled plaintiff's certificate of admission to the Bar of Ohio and directed that plaintiff's name be stricken from the roll of attorneys of the Supreme Court of Ohio.


2
In response to a motion by the defendants, the district court entered an order dismissing plaintiff's complaint with prejudice.  In its memorandum opinion the district court found that the action was barred as to both defendants under the doctrine of judicial immunity.  The district court also concluded that the action was subject to dismissal under res judicata principles and for the reason that it constituted a collateral attack on a final judgment of the Supreme Court of Ohio over which a United States District Court has no subject matter jurisdiction.


3
Upon consideration of the briefs and oral arguments of counsel together with the record on appeal, this court concludes that the district court did not err in dismissing this action.  Accordingly, the judgment of the district court is affirmed for the reasons set forth in the memorandum and order of United States District Judge Ann Aldrich filed on September 4, 1986.